UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported):September 19, HUGOTON ROYALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10476 58-6379215 (Commission File Number) (IRS Employer Identification No.) U.S. Trust, Bank of America Private Wealth Management Trustee P.O. Box 830650 Dallas, Texas 75283-0650 (Address of Principal Executive Offices) (Zip Code) (877) 228-5083 (Registrant’s Telephone Number, Including Area Code) NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. OnSeptember 19, 2008, the Registrant issued a news release announcing its monthly cash distribution to unitholders of record onSeptember 30, 2008. A copy of the news release is furnished as Exhibit 99.1. The information in this Current Report, including the news release attached hereto, is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities of that Section. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. 99.1 News Release datedSeptember 19, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUGOTON ROYALTY TRUST By: U.S. TRUST, BANK OF AMERICA PRIVATE WEALTH MANAGEMENT, TRUSTEE FOR HUGOTON ROYALTY TRUST Date:September 19, 2008 By: /s/ NANCY G. WILLIS Nancy G. Willis Vice President XTO ENERGY INC. By: /s/ BENNIE G. KNIFFEN Bennie G. Kniffen Senior Vice President and Controller 3 EXHIBIT INDEX Exhibit Number and
